*
                                                 IN THE
ATTORNEY GRIEVANCE                      *
COMMISSION OF MARYLAND                           COURT OF APPEALS
                                        *
                                                 OF MARYLAND
             v.                         *
                                                 Misc. AG Docket No. 22
KATHLEEN ANNE DOLAN                     *
                                                 September Term, 2022
                                        *

                                    ORDER

      Bar Counsel has filed a Petition for Disciplinary or Remedial Action. With

the petition, Bar Counsel included a certified copy of the August 25, 2022 opinion

entered by the District of Columbia Court of Appeals suspending respondent,

Kathleen Anne Dolan, from the practice of law in the District of Columbia.

Respondent filed her Response to Petition for Disciplinary or Remedial Action and

Request for Temporary Suspension. Petitioner also responded to our September 15,

2022, Order to show cause why the Court should not impose corresponding

discipline on respondent.

      Accordingly, it is this day 18th of November 2022,

      ORDERED by the Court of Appeals of Maryland, that Kathleen Anne Dolan

is suspended for nine (9) months from the practice of law in the State of Maryland,

with reinstatement conditioned on fulfillment of the conditions imposed by the

District of Columbia Court of Appeals; and it is further
                   ORDERED that the Clerk of this Court shall strike the name of Kathleen Anne

Dolan from the register of attorneys in this Court and certify that fact to the Trustees

of the Client Protection Fund of the Bar of Maryland and all Clerks of all judicial

tribunals in this State in accordance with Maryland Rule 19-761(b).


Pursuant to the Maryland Uniform Electronic Legal Materials Act (§§ 10-1601 et seq. of the State
Government Article) this document is authentic.

                        2022-11-18 14:50-05:00
                                                                                                       /s/ Matthew J. Fader
                                                                                                            Chief Judge
Gregory Hilton, Clerk




                                                                                                   2